The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 22, 2015

                                     No. 04-14-00669-CR

                                   Leobardo ARAMBULA,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                      From the County Court at Law, Starr County, Texas
                                 Trial Court No. CR-13-288
                         Honorable Romero Molina, Judge Presiding

                                        ORDER

        The State’s brief was originally due to be filed in this appeal on May 26, 2015. On June
2, 2015, the State was notified that its brief was late, and the State was requested to file a
response by June 12, 2015. The State did not file a response. The clerk of the court is therefore
directed to set this appeal “at issue,” and it is ORDERED that this appeal will be submitted
without a brief filed by the State.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of June, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court